                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION

RIGHTCHOICE MANAGED CARE, INC.,                             )
et al.,                                                     )
                                                            )
         Plaintiffs,                                        )
                                                            )
         v.                                                 )             No. 5:18-cv-06037-DGK
                                                            )
HOSPITAL PARTNERS, INC., et al.,                            )
                                                            )
         Defendants.                                        )

              ORDER DENYING MOTION TO MODIFY PROTECTIVE ORDER

         This lawsuit arises out of an alleged fraudulent pass-through billing scheme for laboratory

tests billed from Putnam County Memorial Hospital (“Putnam”), a fifteen-bed hospital in rural

Missouri. Plaintiffs, a group of licensees or subsidiaries of independent licensees of Blue Cross

and Blue Shield Association, are suing a variety of Defendants who allegedly participated in, or

benefitted from, the alleged scheme, including the laboratories who conducted the testing. This

civil case is related to an ongoing criminal case in the Middle District of Florida, United States v.

David Lane Byrns, No. 3:19-CR-166-J-32JRK (M.D. Fla.).

         Now before the Court is James F. Porter, Jr.’s (“Porter”) motion to modify the protective

order in this case (“the Civil Protective Order”). ECF No. 567. Movant Porter is a defendant in

the criminal case 1 who argues he needs a significant amount of the information Plaintiffs produced

to him in discovery in this case to defend himself in the criminal case. His motion does not state

what modification he wants to make to the Civil Protective Order, but he argues the information




1
  Porter was initially a defendant in this case as well, but he settled with Plaintiffs, and the Court dismissed him from
this case on April 22, 2021. ECF No. 569.



          Case 5:18-cv-06037-DGK Document 659 Filed 08/31/21 Page 1 of 3
Plaintiffs produced in this case would still be protected by a protective order entered in the criminal

case.

        When parties have agreed to a stipulated protective order, a party subsequently seeking

modification thereof must adduce “particular” good cause to gain relief. Blount v. Major, No. 4:15

CV 322 DDN, 2016 WL 2937333, at *1 (E.D. Mo. May 20, 2016).                      That showing must

demonstrate that intervening circumstances have limited any potential prejudice to the protected

party. CFTC v. U.S. Bank, N.A., No C13-2041, 2015 WL 429962, at *2 (E.D. Iowa Feb. 2, 2015)

(citing Iowa Beef Processors, Inc. v. Bagley, 601 F.2d 949, 954 (8th Cir. 1979)).

        Plaintiffs object to modifying the Civil Protective Order. They note Porter has not

identified—even by category—the documents that he purports are absolutely necessary for his

criminal defense. They observe the protective order in the criminal case applies only to material

the United States produces to Porter, not material produced by Plaintiffs, so if the Court granted

Porter’s motion, it would effectively obviate all protection for this material. They argue that he

appears to be seeking carte blanche to use any documents produced by them in this case.

        Plaintiffs note Porter can request the materials he wants directly from them pursuant to a

subpoena issued via Federal Rule of Criminal Procedure 17(c). They also report that in June they

confirmed in writing to Porter’s attorney that they would produce the requested documents in

response to a Rule 17 subpoena once a modification of the protective order in the criminal case

was entered, and that they have already produced two of the three categories of requested

information to him.

        Finally, Plaintiffs observe that when Porter agreed to the protective order in this case, he

had already invoked the Fifth Amendment as a basis to refuse to answer Plaintiffs’ questions at his




                                                  2

         Case 5:18-cv-06037-DGK Document 659 Filed 08/31/21 Page 2 of 3
deposition. Hence, he should not be permitted to characterize the criminal case as a subsequent,

intervening factor necessitating modification of the Civil Protective Order.

       The Court holds Porter has not carried his burden of showing good cause to modify the

Civil Protective Order. Under the circumstances, Porter should seek the materials he wants to use

in the criminal case under Federal Rule of Criminal Procedure 17(c). This will allow Porter access

to the material without effectively eliminating all protection for it.

       The motion is DENIED.

       IT IS SO ORDERED.

Date: August 31, 2021                                  /s/ Greg Kays
                                                       GREG KAYS, JUDGE
                                                       UNITED STATES DISTRICT COURT




                                                  3

         Case 5:18-cv-06037-DGK Document 659 Filed 08/31/21 Page 3 of 3
